Citation Nr: 1014999	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a brain injury, including headaches and 
blackouts.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
narcolepsy and hypersomnolence.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran testified in support of these claims at hearings 
held before a Hearing Officer at the RO in October 2001 and 
before the undersigned Veterans Law Judge in Washington, D.C. 
in August 2007.  In July 2002, the Board remanded the 
Veteran's claims to the RO for additional action.  

Subsequently, in a January 2008 decision, the Board denied 
the Veteran's petitions to reopen his previously denied 
claims of entitlement to service connection for residuals of 
a brain injury and for narcolepsy and hypersomnolence.  At 
that time, the Veteran's claim of entitlement to TDIU was 
remanded for additional development and due process 
consideration.  

The Veteran appealed the January 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated June 2009, the Court granted a Joint Motion 
to vacate and remand the aforementioned issues.  The 
Veteran's claim of entitlement to TDIU was also returned to 
the Board for appellate consideration.   


FINDINGS OF FACT

1.  The Board last denied the Veteran entitlement to service 
connection for residuals of a brain injury, including 
headaches and blackouts, in a decision dated March 2000.

2.  The Board notified the Veteran of the March 2000 decision 
and of his appellate rights with regard to the decision, but 
he did not appeal the decision; he instead filed a Motion for 
Reconsideration thereof, which the Board denied in April 
2000.

3.  The evidence received since March 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of a brain injury, including 
headaches and blackouts, and does not raise a reasonable 
possibility of substantiating that claim.  

4.  The RO last denied the Veteran entitlement to service 
connection for narcolepsy and hypersomnolence in a rating 
decision dated June 1990.

5.  The RO notified the Veteran of the June 1990 decision and 
of his appellate rights with regard to that decision, but the 
Veteran did not appeal the decision to the Board.

6.  The evidence received since June 1990 was not previously 
submitted to agency decisionmakers and is not cumulative and 
redundant, but does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to service 
connection for narcolepsy and hypersomnolence.    

7.  There has been no demonstration by competent and 
probative medical evidence of record that the Veteran's 
service-connected disabilities, when evaluated in association 
with the Veteran's educational attainment and occupational 
experience, preclude all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The March 2000 decision, in which the Board denied the 
Veteran entitlement to service connection for residuals of a 
brain injury, including headaches and blackouts, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a brain injury, including headaches and blackouts.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The June 1990 rating decision, in which the RO denied the 
Veteran entitlement to service connection for narcolepsy and 
hypersomnolence, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for narcolepsy 
and hypersomnolence.  38U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

5.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in June 2001, August 
2002, November 2003 and September 2005, from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
explained the evidence necessary to substantiate the 
Veteran's petitions to reopen and his claim of entitlement to 
TDIU, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petitions to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denials.  The 
Veteran was told to submit evidence pertaining to the reason 
his claim of entitlement to service connection for residuals 
of a head injury and narcolepsy and hypersomnolence were 
previously denied, and the letters notified the Veteran of 
the reason for the prior final denial (i.e., the elements of 
the service connection claims that were deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  




New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the petition to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a brain injury was received in 
December 2001, the new version of the regulation is 
applicable to that issue.  However, the petition to reopen 
the previously claim of entitlement to service connection for 
narcolepsy and hypersomnolence was filed prior to that date 
(in June 1998), and the new definition does not apply.  

Under the provisions of 38 C.F.R. § 3.156(a), as in effect 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

Residuals of a Brain Injury

The RO and the Board previously denied the Veteran's claim of 
entitlement to service connection for residuals of a brain 
injury, including headaches and blackouts.  The Board last 
did so in a decision dated March 2000.  In deciding the 
claim, the Board considered the Veteran's service treatment 
records, reports of VA examinations, VA outpatient treatment 
records, SSA records, written statements of the Veteran and 
his representative, and the Veteran's hearing testimony.  The 
Board concluded that a reopening of the Veteran's claim was 
not warranted because this evidence did not demonstrate that 
the Veteran had a chronic brain disorder  manifested by 
headaches and blackouts which began during, or was a result 
of an incident in, service.  The Board notified the Veteran 
of the March 2000 decision and of his appellate rights with 
regard to the decision.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).  In this case, the Veteran did not appeal the Board's 
decision.  Rather, he filed a Motion for Reconsideration 
thereof, which the Board denied in April 2000.
The Board's March 2000 decision is thus final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2009).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.  The evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence associated with the claims file since the 
last final disallowance of the appellant's claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final Board decision.  The Veteran's VA and 
private treatment records, reports of VA examinations; 
photographs of the Veteran's head, employment information, 
written statements of the Veteran and his representative, and 
the Veteran's hearing testimony are not cumulative and 
redundant of the evidence in the claims file at the time of 
the last final rating decisions.  Thus, that evidence is 
considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the Board's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed chronic brain disorder was caused 
by a brain injury during his military service.   The Board 
also finds that the new evidence is not material.  By itself 
or when considered with the evidence previously of record, 
such evidence does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a brain injury, including headaches and 
blackouts, and does not raise a reasonable possibility of 
substantiating that claim.

According to the new written statements and hearing 
testimony, the Veteran suffered a head injury in service, 
while playing in a championship basketball game.  Reportedly, 
this injury was different than the minor one documented in 
the service medical records, which caused a scar over the 
Veteran's right eyebrow; the Veteran states that this injury 
allegedly involved a player's elbow smashing the top of the 
Veteran's head, leaving an indentation and long scar, which 
later caused, in part, blackouts and headaches.   The new 
statements and testimony reflect the Veteran's belief that 
the medical documents include competent opinions linking his 
headaches and blackouts to the alleged in-service injury.  

The new medical evidence establishes that the Veteran 
continues to receive treatment for headaches and blackouts.  
This evidence also includes histories reported by the Veteran 
of the in-service brain injury, acknowledgement by multiple 
medical professionals of the reported in-service brain 
injury, and findings by those professionals that the 
headaches and blackouts represent residuals of a head or 
brain injury, but not one sustained in service.  As such, the 
evidence submitted by the Veteran during the years since the 
last rating decision refers primarily to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
current brain disability.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a history of 
brain injury.  However, such statements must be considered in 
the context of the record as a whole to determine whether it 
raises a reasonable possibility of substantiating the claim.  
In this regard, the Board points out that, despite the 
Veteran's reports of a brain injury, the record remains 
devoid of any objective evidence linking the etiology of his 
residuals of a brain injury, including blackouts and 
headaches, to his military service.  Moreover, there is no 
evidence that the Veteran was treated for a brain injury 
other than the mild head injury documented in his service 
treatment records, and the Veteran has not provided any 
objective, medical evidence indicating that the claimed 
chronic brain disability, as manifested by headaches and 
blackouts, is related to his military service.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).

The Veteran's current reported history of a brain injury has 
not been consistent and is not deemed credible.  The service 
treatment records reflect that he was seen in July 1976 for a 
1/2 inch laceration to the right upper eyebrow which he 
received when he tripped in a shower stall.  The remainder of 
his service medical records, including the separation 
examination are negative for any pertinent abnormality.  On 
his initial claim, he reported a wound to the head in 1976.  
When he was examined by the VA in August 1987, he reported a 
deep gash in the right forehead occurring in 1976.  During 
treatment records in 1988, the Veteran reported that in 1976 
he was hit in the head by another's elbow and sustained a cut 
but no loss of consciousness.  When he was seen in November 
1989, he reported that he was struck in the head while 
playing basketball and was knocked unconscious and that he 
began to have episodes of falling asleep several times a day 
during service.  In November 1989, he reported that he was 
hit in the head by some equipment during service in 1976 and 
that he was knocked unconscious.  At the hearing in February 
1993, the Veteran stated that he was struck in the head by a 
piece of equipment and also hit in the head by another's 
elbow which resulted in a cut in his head.  He indicated that 
he was out for a few minutes.  At the hearing in August 2007, 
the Veteran indicated that his first head injury occurred in 
service when a piece of equipment that was swinging from a 
helicopter caught him above his left eyebrow, leaving a small 
cut.  The second was caused by an elbow smashing down on the 
top his head which left an indentation and scar.  He further 
stated that he began to have problems with headaches, 
nosebleeds, and blackouts following this injury.  The 
Veteran's descriptions of his head injury, both as to how it 
occurred and the extent of any injury, have varied widely and 
are not consistent with the contemporaneously prepared 
medical evidence.  Accordingly, his descriptions of the 
injury and the onset of symptoms thereafter is not considered 
credible.  

In short, the new evidence does not include a medical opinion 
or any other competent evidence objectively confirming that 
the head or brain injury occurred in service, as alleged.  It 
also does not include a medical opinion or any other 
competent evidence otherwise linking the headaches and 
blackouts to the Veteran's active service.  The absence of 
such evidence formed the basis of the Board's March 2000 
denial of the Veteran's claim.  Therefore, these medical 
records, as well as the Veteran's statements, do not 
demonstrate a causal relationship between his service in the 
military and his current claimed brain disability, nor do 
these records otherwise verify the circumstances of his 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for residuals 
of a brain injury, including headaches and blackouts.  
Rather, the claim must be denied.

Narcolepsy and Hypersomnolence

The RO and the Board previously denied the Veteran's claim of 
entitlement to service connection for narcolepsy and 
hypersomnolence; the RO's last final decision was a rating 
decision dated June 1990.  In deciding the claim, the RO 
considered the Veteran's service medical records, reports of 
VA examinations, VA and private treatment records, employment 
information, written statements of the Veteran and his 
representative, and the Veteran's hearing testimony.  The RO 
acknowledged the Veteran's report of in-service head trauma, 
but concluded that the evidence did not establish that the 
narcolepsy and hypersomnolence were incurred in or aggravated 
by service.  

The RO notified the Veteran of the June 1990 decision and of 
his appellate rights with regard to that decision, but the 
Veteran did not appeal the decision to the Board.  The June 
1990 rating decision is thus final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

As previously mentioned, the Veteran attempted to reopen his 
claim for service connection for narcolepsy and 
hypersomnolence by submitting a VA Form 21-526 (Veteran's 
Application For Compensation or Pension) in June 1998; 
therefore, the former version of  38 C.F.R. § 3.156 applies.   

The evidence that has been associated with the claims file 
since the RO's June 1990 decision includes information from 
SSA, VA and private treatment records, reports of VA 
examinations, photographs of the Veteran's head, employment 
information, written statements of the Veteran and his 
representative, and the Veteran's hearing testimony.    

With the exception of some of the written statements and 
hearing testimony, which essentially restate assertions made 
prior to the RO's June 1990 decision, the Board finds this 
evidence new.  Such evidence was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant.  The Board also finds that this evidence is not 
material, as it does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to service 
connection for narcolepsy and hypersomnolence.  

In addition to the information noted above, the new written 
statements and hearing testimony reflect the Veteran's belief 
that the medical evidence submitted in support of his claim, 
specifically, a February 2001 report of Edwin W. Hoeper, 
M.D., includes a competent opinion linking his narcolepsy and 
hypersomnolence to his alleged in-service head injury.  

The new medical evidence, including the report to which the 
Veteran refers, establishes that the Veteran continues to 
receive treatment for narcolepsy and hypersomnolence and has 
been found to be disabled secondary thereto.  This evidence 
includes histories reported by the Veteran of the in-service 
brain injury, acknowledgement by multiple medical 
professionals, including Dr. Hoeper, of the reported in-
service brain injury, and findings by those professionals 
that the headaches and blackouts represent residuals of a 
head or brain injury.  The injury described in Dr. Hoeper's 
report is that of a helicopter accident during service in 
1975.  Dr. Hoeper's report also includes comments that 
narcolepsy can have its onset with head trauma, similarly to 
the Veteran, and that he considered the Veteran's narcolepsy 
and secondary major depression to be service connected 
because it resulted from the in-service head trauma.  
However, the statement from Dr. Hoeper does not verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996).  In short, the mere fact that he has received 
treatment for narcolepsy and hypersomnolence since his 
military service, is insufficient, in and of itself, to 
establish in-service incurrence or aggravation of narcolepsy 
and hypersomnolence.   This is especially true in the absence 
of any medical evidence suggesting this might have occurred 
in this particular instance.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (there must be medical evidence linking a 
current disability, even assuming the veteran has one, to his 
service in the military).

There is no indication in Dr. Hoeper's report that he 
reviewed the claims file before commenting and found 
independent evidence therein, which demonstrated that the 
head injury occurred as alleged.  In fact, his report 
consists of three paragraphs, two of which include the 
Veteran's reported medical history and one of which includes 
the aforementioned comments based on the reported history.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
As such, Dr. Hoeper's report lacks probative value; there is 
no objective medical evidence proving his assertions.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

Again, the new evidence does not include a medical opinion or 
any other competent evidence objectively confirming that the 
head or brain injury occurred in service, as alleged.  It 
also does not include a medical opinion or any other 
competent evidence otherwise linking the narcolepsy and 
hypersomnolence to the veteran's active service.  The absence 
of such evidence formed the basis of the RO's June 1990 
denial of the Veteran's claim.  

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for narcolepsy 
and hypersomnolence.  Rather, the claim must be denied.



Entitlement to TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2009).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2009).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are post-
operative ventral hernia, currently evaluated as 10 percent 
disabling; residuals of a left knee sprain, currently 
evaluated as 10 percent disabling; and residuals of a 
laceration of the right forehead, right eyebrow, currently 
evaluated as noncompensable.  His combined service-connected 
disability rating is 20 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that, on his TDIU application, received in 
August 2006, the Veteran reported that he was unemployed, and 
that he had last worked as a tractor trailer driver for the 
US Postal Service in 1989, a position he had held since 1986.  
The Veteran reported that he completed high school and 2 
years of college.  

However, the Board finds that the Veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  While the Board 
acknowledges the Veteran's contention that his service-
connected disabilities prevent him from working, the Board 
points out that the Veteran has not provided any objective 
medical evidence that the reason he is unable to perform 
employment duties is related to his service-connected ventral 
hernia, left knee disability, or scar of the right forehead.  
Likewise, a more recent, February 2009 VA examination report 
indicates that the Veteran's service-connected disabilities 
do not prevent him from performing his activities of daily 
living; at that examination, the Veteran reported 
participating in marathons and triathlons.  The February 2009 
VA examination report also indicates that the Veteran is 
studying to become a minister.

As such, there is no evidence that he has been rendered 
unable to obtain or maintain substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disorders.  In 
conclusion, for the reasons and bases discussed, the Board 
finds that there is a preponderance of evidence against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a brain 
injury, including headaches and blackouts, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for narcolepsy and 
hypersomnolence is denied.

Entitlement to a TDIU is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


